Exhibit 10.2



 
[winalite-logo.jpg]
 
 
Hong Kong Winalite Group, Inc.
 
Room 1204-1204, Wai Fung Plaza, 664 Nathan Road, Mongkok, KL, Hong Kong


 
 
 
November 9, 2009
 
 
Dear Mr. Ge Wen,
 
 
We have the pleasure to offer you the position of   Chief Financial Officer 
 with Hong Kong Winalite Group, Inc. (‘the Company’) commencing on   November 9,
2009  .
 
 
This letter will serve as your letter of employment with the following terms and
conditions:
 
1.
Probation Period
     
Your probation period will be normally   1  months.  The Company may confirm
your employment after assessment of your job performance during or right after
the probation period.  A separate notification letter for confirmation will be
issued.
   
2.
Compensation
     
Base Salary: RMB15,000   per month payable by 10 th of the following month.
   
3.
Year End Bonus
     
You will receive a Year End Bonus equivalent to a month of Base Salary of each
calendar year provided that you have been in the Company’s employment for 12
months as at December 31.
     
If you have been employed by the Company for less than 12 months as at the year
end, you will receive a bonus payment of proportion of monthly Base Salary
calculated by reference to your service days during the relevant calendar year.
   
4.
Bonus & Stock Option Plan
     
In this position, you are eligible to participate in the Company’s bonus program
per Company’s Policy as appropriate to your position level.
     
You are also eligible to participate in Stock Option Plan per Company’s Policy
as appropriate to your position level.
     
Details of the Plan will be provided to you later.
   
5.
Working Hours
     
The official working hours are from the hours of 8:30-9:00 am to 5:30-6:00 pm,
from Monday to Friday with an hour lunch break. Upon any change of the Company’s
working/operations hours, your working will be rescheduled accordingly.

 


 

 
1

--------------------------------------------------------------------------------

 

 


 

 
You shall be expected to devote as much time as required for the proper
discharge of your duties to the Company, and to the best of your ability, to
seek, to safeguard the interests of the Company at all times.
     
You shall also be required to perform your duties beyond the normal working
hours in accordance with the entrusted responsibilities of your position and you
shall not be entitled to additional remuneration for work done beyond the normal
working hours.
   
6.
Vacation
     
You will be entitled to the vacation of 10 working days per calendar year in
addition to customary paid holidays.  If you have less than 12-month company
service as at year end, you will have a proportion of vacation entitlement
calculated by reference to completed month(s) of service during the relevant
calendar year.  Your vacation days will be adjusted according to your years of
service, the details of the vacation entitlement will be stated in the
Employment Handbook.
   
7. 
Public Holidays
     
You will be entitled to the public holidays in Hong Kong.
   
8. 
Staff Benefit
     
You will be entitled to join the Staff Benefit Plans according to your years of
service and/or the pre-assigned criteria by the Company.  The details of the
benefit plans will be stated in the Employment Handbook or relevant
booklet(s)/information which passed to you separately.  The Company may review
or amend the benefit plans from time to time at its discretion and will keep you
informed by Human Resources Team if any change(s).
   
9.
Pension Fund
     
The Company will arrange for your pension fund contribution in Hong Kong.
   
10.
Health Benefits and Insurance Coverage
     
During the Term of this Agreement, the Company agrees to provide you and your
qualified dependants with comprehensive health and medical insurance benefits (
i.e., medical, dental, pharmaceutical and disability.)
   
11.
Resignation/Termination of Employment
     
During the first week of your probation period, your employment could be
terminated at any time by the Company or by you without written notice or
payment in lieu.  After the first week of your probation period and before
employment confirmation, seven days’ written notice or payment in lieu is
required by either parties in case of termination of employment.  Upon
confirmation and an official letter being issued, the employment could be
terminated by either parties by   1   month(s) written notice or payment in
lieu.
     
The Company may at any time terminate this Agreement without notice or payment
in lieu if you:

 

 
·
Willfully disobey a lawful and reasonable order of the Company;


 
2

--------------------------------------------------------------------------------

 

 
 

 
·
Act in serious, willful or persistent breach of your responsibilities or
Company’s policies;
       
·
Are guilty of fraud, dishonesty or any criminal act or act made a false
statement in your application for employment;
       
·
Are guilty of misappropriation of Company funds;
       
·
Is habitually late or absent without permission and unable to give a
satisfactory explanation or overstays leave without permission;
       
·
Become bankrupt or makes any arrangements or composition with your creditors or
becomes of unsound mind or permanently incapacitated from performing your
duties;




 
Has other employment that has not been disclosed to the Company in circumstances
that are detrimental to the interests of the Company.
   
12. 
Confidentiality
     
Your attention is drawn to the confidential nature of the Company’s business and
at all times you are required to maintain such confidentially. During this
Agreement or at any time thereafter without the consent in writing of the
Company being first obtained, you shall not use for your own account or divulge
to any person, firm or company any information concerning the business,
products, know-how, technology, accounts, finances, clients or customers of the
Company or any of the secrets, dealings, transactions or affairs of the Company
and upon termination of this Agreement, you shall surrender to the Company all
original and copy documents, files, letters, computer files, samples or other
items relation to any matter aforesaid.
   
13.
Exclusion From Other Business
     
You must not during your employment with the Company directly or indirectly
engage or concern in the conduct of any business other than the Company’s
business unless an advanced written consent by the Company.
   
14.
Conflict of Interest
     
Whilst under the Company’s employment, you may not associate in the business
with Winalite distributors nor hold a distributorship with Winalite. You may not
be associated as an advisor for other Multi-Level Marketing Companies.  Should
you already hold a distributorship with other Multi-Level Marketing Companies,
you must disclose this interest to the Company.  A conflict of interest, which
is deliberate or pursued knowingly, is regarded as serious misconduct and may
result in summary dismissal.
   
15.
Rules & Regulations
     
In addition to the terms and conditions in this letter, you shall observe and
abide by all other existing rules and regulations of the Company, including any
addition and revision as laid down by the Company form time to time.


 
3

--------------------------------------------------------------------------------

 

 


16.
Modification of Terms
     
Any terms of the Agreement may be modified by the mutual agreement of the
parties and / or by any change in the standard Company’s Rules and Regulations
applicable to you during your employment with the Company.
   
17.
Applicable Law
     
The contract of employment shall be subject to the laws of Hong Kong. Any
dispute concerning the contract shall be submitted to the competent Hong Kong
court to the exclusion of all other jurisdictions.

 
Please sign the original copies of this letter and return one copy to the
Company indicating your acceptance of this offer.
 
 
Yours Sincerely,
 
 
Hong Kong Winalite Group, Inc.
 
 
/s/ Jingjun Hu
 
Representative：Jingjun Hu
Date: November 9, 2009
 
 
Agreed and accepted by:
 
 
/s/ Ge Wen
 
Mr. Ge Wen
Date: November 9, 2009
 
 
4

--------------------------------------------------------------------------------


 
